Filed 6/9/22 P. v. Vargas CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083072
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF016126B)
                    v.

    ALFONSO VARGAS,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Jose R.
Benavides, Judge.
         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
Michael A. Canzoneri, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P. J., Snauffer, J. and DeSantos, J.
       In this appeal, defendant Alfonso Vargas challenges the constitutional validity of a
condition to his probation. Following a review of the record, including the allegations
leading to defendant’s plea agreement, we find there was no error in the wording of the
probation condition challenged here. We affirm the judgment below.
                              PROCEDURAL SUMMARY
       This summary will focus on the procedural facts, and those facts defendant
admitted when entering a plea of no contest. On May 12, 2021, defendant was charged
with one count of being a felon in possession of a firearm (Pen. Code,1 § 29800,
subd. (a)(1)), and one count of providing a firearm to another person (§ 27500, subd. (a)).
       On June 17, 2021, the complaint was amended to add a count charging defendant
with a violation of section 25850, subdivision (c)(6), carrying a loaded firearm that was
not registered to him. Defendant then entered into a plea agreement that would result in
his pleading no contest to this new charge designated as count 3. Pursuant to the plea
agreement, counts 1 and 2 were dismissed. As part of the plea agreement, defendant pled
no contest to possessing a loaded firearm that was not registered to him.
       On July 19, 2021, defendant was sentenced under the terms of the plea agreement.
Defendant’s attorney raised an objection to two conditions of probation. The condition at
issue in this appeal stated defendant shall “not have any weapons of any description in his
possession during his period of probation.” Counsel for defendant asked that the word
“illegal” be added into the description of the type of weapons defendant could not possess
during his probation. Following some discussion about the meaning of that condition and
the potential risks imposed, the court left the wording of the condition intact. Ultimately,
counts 1 and 2 were dismissed, and defendant was sentenced to probation for count 3.




1      All future statutory references are to the Penal Code.


                                             2.
                                       DISCUSSION
       Again, the only question posed in this appeal is whether the probation condition
that defendant not “ ‘have weapons of any description’ ” in his possession during his
period of probation was too vague to withstand constitutional scrutiny.
       Section 1203.1 provides a trial court with broad discretion to determine eligibility
for probation, and what conditions of probation will promote rehabilitation and protect
public safety. (People v. Carbajal (1995) 10 Cal.4th 1114, 1120.) A “ ‘condition of
probation will not be held invalid unless it “(1) has no relationship to the crime of which
the offender was convicted, (2) relates to conduct which is not in itself criminal, and
(3) requires or forbids conduct which is not reasonably related to future
criminality .…” ’ ” (People v. Bryant (2021) 11 Cal.5th 976, 983.) This requires a
case-by-case assessment considering the relationship of the condition to the crime, the
specific terms provided in the challenged condition, and the connection of that condition
to the probationer’s future criminality. (Ibid.)
       Probation conditions may be challenged as unconstitutionally vague or overbroad.
(People v. Rhinehart (2018) 20 Cal.App.5th 1123, 1126–1127 (Rhinehart).) The
essential question when considering whether a probation condition is overbroad is the
closeness of the fit between the legitimate purpose of the condition and the burden on
defendant’s constitutional rights, “ ‘bearing in mind, of course, that perfection in such
matters is impossible, and that practical necessity will justify some infringement.’ ” (Id.
at p. 1127, citing In re E.O. (2010) 188 Cal.App.4th 1149, 1153.)
       In this case, defendant pled no contest to the crime of carrying a loaded firearm
that was not registered to him in a public place. (§ 25850, subd. (c)(6).) As a result of
his plea, two additional charges were dismissed. These charges included being a felon in
possession of a firearm (§ 29800, subd. (a)(1)), and providing a firearm to another
(§ 27500, subd. (a)). Each of these allegations involved possessing a weapon.



                                              3.
       When being sentenced, defendant challenged the condition prohibiting him from
possessing weapons of any description. The trial court understood defendant was arguing
this description was too vague. A discussion ensued about whether to include the word
“illegal” into the language. The prosecutor stated:

              “I would go with the dictionary definition of a weapon, which would
       be anything designed to be used to hurt or kill somebody or something that
       is used to hurt or kill somebody. The People are actually okay with that
       probation term.”
The prosecution noted the probation department did not want defendant to have access to
any weapon, legal or illegal. Following the discussion, the trial court denied defendant’s
request to insert the word “illegal” into the weapon condition.
       The essential question in a challenge of vagueness is the “closeness of the fit
between the legitimate purpose of the restriction and the burden it imposes on the
defendant’s constitutional rights.” (Rhinehart, supra, 20 Cal.App.5th at p. 1127.) “A
restriction is unconstitutionally vague if it is not ‘ “sufficiently precise for the probationer
to know what is required of him, and for the court to determine whether the condition has
been violated.” ’ ” (In re E.O., supra, 188 Cal.App.4th 1149, 1153.) Courts
acknowledge, however, that perfection is often impossible, and may result in some
infringement of the defendant’s rights. (Rhinehart, supra, at p. 1127.)
       Again, each of the charges brought against defendant in this matter involved the
possession of a weapon. Defendant specifically pled no contest to being in possession of
a loaded firearm in public. The two charges dismissed once he pled no contest alleged
defendant was a felon unlawfully possessing a firearm, and that he unlawfully provided a
firearm to another person. Each of these crimes involves a weapon that any reasonable
person would understand would be prohibited by the probation condition at issue here.
       We conclude there is no need to modify the weapon condition as there is a specific
relationship between the condition imposed here and the goal of preventing future
criminality. (See People v. Cota (2020) 45 Cal.App.5th 786, 790.) The phrasing of this

                                               4.
probation condition will not require people of common intelligence to necessarily guess
about its meaning and argue about its application. (People v. Hall (2017) 2 Cal.5th 494,
500.) When read in its proper context, it is reasonable to conclude the condition not to
possess a weapon of any description means “ ‘any instrument used as a weapon’ ” or
intended to be used as a weapon, not just any object that might conceivably be used as a
weapon at some point in the future. (People v. Forrest (2015) 237 Cal.App.4th 1074,
1082.)
                                     DISPOSITION
         The judgment is affirmed.




                                            5.